Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered January 24, 2011. The order, inter alia, denied respondents’ cross motion for a mistrial and recusal.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this condemnation proceeding, respondents appeal from an order that, inter alia, denied their cross motion for a mistrial and recusal based upon Supreme Court’s alleged relationship with a partner at the law firm representing petitioner and comments made by the court in other proceedings concerning the viability of development in the Niagara Falls area. We affirm. Neither of the grounds raised in support of recusal invoke the court’s mandatory duty to recuse itself (see Judiciary Law § 14). Thus, recusal was a matter for the court’s discretion, and we perceive no abuse of that discretion (see Caplash v Rochester Oral & Maxillofacial Surgery Assoc., LLC, 63 AD3d 1683, 1686 [2009]; Matter of Gutzmer v Santini, 60 AD3d 1295 [2009], lv dismissed 12 NY3d 889 [2009]). Present — Centra, J.P., Eeradotto, Lindley, Sconiers and Martoche, JJ.